internal_revenue_service national_office technical_advice_memorandum date number release date index no case mis no tam-108329-99 cc dom it a b7 taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend a_trust date issue whether per capita payments deposited in the trust are taxable to minor beneficiaries of the trust in the year s in which the payments are deposited or in a later year conclusion minor beneficiaries of the trust are in receipt of an economic benefit when the per capita payments are deposited in the trust by a therefore under sec_61 of the internal_revenue_code the payments are includible in the gross_income of the minor beneficiaries in the year they are deposited facts a is a federally recognized indian_tribe a conducts gaming operations on tribal lands pursuant to its self-determination powers and pursuant to federal common_law and the indian gaming regulatory act u s c sec_2701 et seq igra enacted by congress in igra was enacted to provide a statutory basis for the operation of gaming by indian tribes enabling tribes to achieve economic development tribal self- sufficiency and a strong government section b of igra provides that net_revenues from any class ii gaming activities conducted or licensed by any indian_tribe may be used to make per capita payments to members of the indian_tribe only if a the indian_tribe has prepared a plan to allocate revenues to uses authorized by section b b b the plan is approved by the secretary of the interior as adequate particularly with respect to uses described in section b b i or iii c the interests of minors and other legally incompetent persons who are entitled to receive any of the per capita payments are protected and preserved and the per capita payments are disbursed to the parents or legal guardian of such minors or legal incompetents in such amounts as may be necessary for the health education or welfare of the minor or other legally incompetent person under a plan approved by the secretary of the interior and the governing body of the indian_tribe and d the per capita payments are subject_to federal taxation and the tribes notify members of such tax_liability when payments are made in the instant situation a does not have an approved plan for per capita payments of its gaming revenues nor does a have any ordinances or other rules governing the determination of any aspect of per capita payments the amount of per capita payments and who will receive the payments are determined by a’s governing council a created the trust on date sec_1 of the trust agreement provides that a a relinquishes all power to alter amend or revoke the agreement in whole or in part b the significance of the irrevocability of this trust agreement has been fully explained to a by legal counsel c a intends to sever permanently any control_over assets transferred to the trust and understands that from and after the creation of this trust a will have no control_over the administration or disposition of the assets contained in the trust and d the provisions of sec_1 will apply to the initial contribution as well as to any subsequent contributions sec_3 of the trust provides that the purpose of the trust is to create and hold a sum of cash or cash equivalents for the benefit of the minor children enrolled in a with a lump sum distribution to be made to each minor on or before december in the year in which the minor attains the age of there can be no prior invasion of principal or income therefore a lump sum distribution will consist of principal contributions any addition to principal and any growth or accumulations determined on a pro_rata basis in the event that any minor beneficiary dies before attaining the age of the balance in the minor’s account will be distributed to the minor’s estate section of the trust provides that no interest in income or principal is assignable by or available to anyone having a claim against a minor beneficiary before actual payment to the minor law and analysis sec_61 defines gross_income as income from whatever source derived sec_451 and sec_1_451-1 of the income_tax regulations provide generally that gains profits and income are includible in gross_income for the taxable_year in which they are actually or constructively received by a taxpayer using the cash_receipts_and_disbursements_method of accounting under sec_1_451-2 income is constructively received by a taxpayer in the taxable_year during which it is credited to a taxpayer’s account set apart or otherwise made available so the taxpayer may draw upon it at any time or so that the taxpayer could have drawn upon it during the taxable_year if notice of intention to withdraw had been given however income is not constructively received if the taxpayer’s control of its receipt is subject_to substantial limitations or restrictions the doctrine_of constructive receipt requires a cash_basis taxpayer to recognize income when the taxpayer has an unqualified vested right to receive immediate payment ross v commissioner f 2d 1st cir 13_tc_178 in this case the minor beneficiaries of the trust are not in constructive receipt of per capita payments deposited in the trust because they do not have an unqualified vested right to receive immediate payment of per capita payments deposited in the trust or income earned by the trust in addition to the doctrine_of constructive receipt the facts of the case must be analyzed under the economic_benefit_doctrine in 16_tc_244 aff’d per curiam 194_f2d_541 6th cir the court held that an amount placed in trust to be paid out to the taxpayer in later years conferred an economic benefit on the taxpayer in the year the trust was funded in that case the taxpayer a corporation president voluntarily decreased his compensation in a later year when the corporation was sound financially a_trust was set up by the board_of directors for the benefit of the taxpayer in determining that funding the trust conferred an economic benefit on the taxpayer in the year the trust was established the court noted that the employer had made an irrevocable transfer to the trust the employer had relinquished all control the taxpayer had an absolute right to the funds that were to be applied for his sole benefit the funds were beyond the reach of the employer’s creditors the taxpayer’s right to the funds was not contingent and there were no restrictions on the taxpayer’s right to assign or otherwise dispose_of his interest the economic_benefit_doctrine also has been applied to require inclusion in income of prize winnings when they are irrevocably placed in a fund to be paid to the winner at a later date see 64_tc_245 67_tc_814 revrul_62_74 1962_1_cb_68 and revrul_67_203 1967_1_cb_105 see also anastasio for the proposition that the mere absence of a right to assign does not prevent a taxpayer from receiving an economic benefit finally revrul_83_25 1983_1_cb_116 holds that a minor received the economic benefit of a_trust when it was established by court order to receive damages awarded to the minor as a result of a personal injury suit under the terms of the trust the trustee was authorized to distribute funds necessary for the health education support or maintenance of the minor the trust was not subject_to revocation by the minor but was subject_to amendment modification or revocation by the court the trust was to terminate upon the minor reaching the age of at which time the trust would distribute all of its property to him if the minor died before reaching the age of the trust property would pass to the minor’s estate in the instant case the minor beneficiaries of the trust are in receipt of an economic benefit when the per capita payments are deposited in the trust by a therefore under sec_61 the payments are includible in the gross_income of the minor beneficiaries in the year they are deposited caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent - end -
